Citation Nr: 1722787	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  16-19 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment received at Baptist Medical Center, South, on October 6, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Medical Administration Service of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The medical expenses incurred by the Veteran at Baptist Medical Center, South, on October 6, 2015, were not authorized by VA.

2.  At the time services were rendered, the Veteran was service connected for Crohn's disease, hemorrhoids, right knee and left ankle inflammatory arthropathies, tinea versicolor, and bronchial asthma. 

3.  On October 6, 2015, the Veteran was not experiencing a medical emergency.


CONCLUSION OF LAW

The criteria for reimbursement of private medical expenses incurred on October 6, 2015, have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has raised any issues regarding the duty to notify such that the Board would not herein proceed with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the Veteran contended in a May 2016 statement that additional "investigation to the conditions of access to the [Jacksonville VA clinic]" is warranted, resolution of his claim depends on the interpretation of relevant law applied to undisputed facts to determine whether he experienced a medical emergency on October 6, 2015.  As the claims file includes pertinent VA and private medical records, as well as the Veteran's lay statements regarding the disputed episode of care, any remand regarding the 'conditions of access to the building' would not further assist him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

II.  Entitlement to Medical Expense Reimbursement

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred on October 6, 2015.  He has asserted that he initially attempted to obtain care at a VA facility, but was unable to do so because that facility was closed, and that, due to the nature of his health condition, he was unable to further delay care.

The record reflects that the Veteran sent the following text via email at 7:09pm on Sunday, October 4, 2015 to his VA rheumatology care provider:  
"Managed to get a sinus infection.  I need something to address this but am not certain if my primary can prescribe properly considering the side effects etc. Could you please have something sent to me?"

On Monday, October 5, 2015, he sent the following text via email at 7:32pm to his VA primary care team:
"Hi, hope all is well with you [  ]  Rheumatology put me on Methotrexate.  Have a sinus infection that has developed now.  Methotrexate has many problems with antibiotics.  Wrote to them Sunday but nothing back.  Need something that does not aggravate the Methotrexate toxicity.  Please assist."

According to a January 2016 statement from the Veteran, on Tuesday, October 6: he felt as though he could no longer wait for care because he is "service connected for asthma and cannot delay when an infection presents;" and he went to the VA clinic in Jacksonville, but, since it was closed and the next nearest VA facility was approximately 90 miles away, he went to a private hospital for emergency treatment.  He does not contend, and the record does not reflect, that the private hospital services were authorized in advance by VA.  38 U.S.C.A. § 1703 (a) (West 2014); 38 C.F.R. § 17.54 (2015).

Records from the private hospital show that, on Tuesday, October 6, 2015, the Veteran was ambulatory when he reported to the emergency department at 1:46pm with a chief complaint of "cough and sore throat since last Thursday."  Although the treatment plan portion of the emergency report states "considered an emergency condition due to: acute onset of symptoms," the attending physician specifically noted: the course of symptoms was constant; "the degree at present is moderate;" the Veteran's condition was stable; and he had no shortness of breath or orthopnea.  An x-ray revealed clear lungs.  The physician diagnosed an upper respiratory infection, prescribed antibiotics and decongestant, and instructed the Veteran to follow up with his primary care provider in five (5) to seven (7) days.

That same (Tuesday, October 6, 2015) evening, the Veteran's VA primary care provider messaged a VA pharmacist, requesting an assessment of any drug interaction between Methotrexate and Augmentin.  After the pharmacist provided a response, the VA primary care team messaged the Veteran at 1:22pm on Wednesday, October 7, 2015, advising that they could place a prescription order (Zpack) for him.

VA may reimburse for private emergency treatment (that was not previously authorized) rendered to Veterans in need of such treatment for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability.  See 38 U.S.C.A. § 1728.  Emergency treatment is defined as medical care or services furnished, in the judgment of the Secretary:  when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; and when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c). 

At the time private emergency services were rendered, the Veteran was service connected for Crohn's disease, hemorrhoids, right knee and left ankle inflammatory arthropathies, tinea versicolor, and bronchial asthma.  He contends that the private hospital treatment was necessary due to his service-connected asthma, that delay of immediate treatment was hazardous to health, and that VA facilities were not feasibly available because the Jacksonville VA clinic was closed for training on October 6, 2015.

Although the record reflects attestations from VA staff that, even on training days at the Jacksonville clinic, the doors remain open and Veterans are not turned away - indicating that a VA facility was feasibly available to the Veteran - the evidence of record also reflects that the Veteran's condition did not qualify as a medical emergency as defined at 38 U.S.C.A. § 1725(f)(1) and, as a result, the cost of the private emergency treatment he received would not qualify for reimbursement.  38 U.S.C.A. §§ 1725, 1728.

Specifically, treatment notes from the emergency department of the private hospital reflect that the Veteran first began experiencing symptoms five (5) days prior to presenting for care and that the "course/duration of symptoms [was] constant."  Moreover, the examining physician determined that his symptoms were no more than mild, his overall physical condition was stable, his lungs were clear, he had no shortness of breath, and his respiration was "unlabored."  This medical evidence indicates that a prudent layperson would not reasonably expect that delay in seeking treatment for such condition would be hazardous to life or health.  Further, despite the Veteran's subsequent statements to the contrary, his own delay in seeking care, and his email inquiries to his VA care providers - which do not express a state of emergency - indicate that he did not reasonably expect that delay in seeking treatment would be hazardous to his life or health.  

As the condition for which the Veteran sought private treatment on October 6, 2015, did not qualify as a medical emergency as defined at 38 U.S.C.A. § 1725(f)(1), his claim for reimbursement does not meet the criteria for reimbursement under 38 U.S.C.A. § 1728 or under the Veterans Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 1725 (which is available to Veterans who are not eligible for reimbursement for services under 38 U.S.C.A. § 1728). 

 
ORDER

The claim of entitlement to reimbursement of private medical expenses for care incurred at a non-VA facility on October 6, 2015, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


